DETAILED ACTION
This action is in response to the Amendment dated 04 March 2021.  Claims 1, 11 and 18 are amended.  No claims have been added or cancelled.  Claims 1-20 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Suggestion
Examiner suggests that the independent claims be amended to include the extraction of existing user interface elements from a different source (e.g. Fig. 1 numeral 110), particularly extraction from a DOM of an existing user interface, where the request for the set of elements to be displayed includes the set of elements extracted from the DOM.  Examiner believes this would facilitate the advancement of prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11-14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Soffer (US 2016/0188183 A1) in view of Greenberg et al. (US 2016/0132516 A1).

As for independent claim 1, Soffer teaches a method comprising:
storing, by a computing system, template information that defines a plurality of component types and one or more display parameters identified for one or more user interfaces, wherein a component type specifies a set of one or more user interface element types included in components of the component type and a display parameter specifies how one or more components are to be displayed,  ”In any of the examples herein, the inputs, outputs, requests, user interface representations, templates, mappings, parsing instructions, helpers, and environments can be stored in one or more computer-readable storage media or computer-readable storage devices … Conversion from one user interface technology to another can be simplified by using reusable templates and template helpers … parse input declarative user interface representation 110 using parsing instructions 160 to provide input element types and/or values to the templates 140. The parsing instructions 160 can be used to extract elements of the input declarative user interface representation 110 for use by template helpers 150 … identifying a hierarchical arrangement of templates designated for user interface representation conversion to the second hierarchical, declarative format, wherein the templates process respective hierarchical levels in the output declarative representation of the user interface … the next level of the hierarchy comprises the layout/container template 320. At this level of the hierarchy, the view can be further modified with layout and/or container elements. For ].
receiving, by the computing system, a request to automatically generate a user interface in accordance with the template information, wherein the request specifies data for a set of elements to be displayed in the user interface [(e.g. see Soffer paragraphs 0003, 0038, 0139) ”At 220, selection of a second (output) hierarchical, declarative format is received. The format is a hierarchical, declarative format different than the first … An embodiment can be implemented as a method of automated conversion of an input declarative representation of a user interface into an output declarative representation of the user interface of a different format … The technologies described herein can provide automatic conversion of user interfaces from one hierarchical, declarative format to another, without the need to create new templates. For a particular output user interface, the templates can remain the same regardless of the format of the input user interface representation”].
formatting the components according to the display parameters, including determining layout of elements within the components based on the first display parameter for one or more of the component types [(e.g. see Soffer paragraphs 0054, 0060, 0061, 0073, 0078, 0089) ”user interface format can include conventions for specifying layouts, controls, properties, and property values arranged in a defined order ].
causing display of a user interface that displays the components based on the formatting [(e.g. see Soffer paragraphs 0050, 0051) ”The user interface can include layouts, controls, and properties that are ].

Soffer does not specifically teach determining, by the computing system, matches between element types in the set of elements types specified by the component types; grouping, by the computing system, ones of the set of elements into multiple components according to multiple ones of the component types based on the determined matches, including grouping multiple different element types from the set of elements based on a component type that specifies corresponding element types.  However, in the same field of invention, Greenberg teaches:
determining, by the computing system, matches between element types in the set of elements types specified by the component types; grouping, by the computing system, ones of the set of elements into multiple components according to multiple ones of the component types based on the determined matches, including grouping multiple different element types from the set of elements based on a component type that specifies corresponding element types [(e.g. see Greenberg paragraphs 0115, 0130, 0181-0186, 0207, 0210, 0211 and Figs. 6A-D) ”created either by automation or by individuals ].  Examiner notes that the gallery component has an association with two exemplary elements (e.g. headline and image) and the trigger component has an association with three exemplary elements (e.g. text box, image and URL).
Therefore, considering the teachings of Soffer and Greenberg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add determining, by the computing system, matches between element types in the set of elements types specified by the component types; grouping, by the computing system, ones of the set of elements into multiple components according to multiple ones of the component types based on the determined matches, including grouping multiple different element types from the set of elements based on a component type that specifies corresponding element types, as taught by Greenberg, to the teachings of Soffer because it can greatly simplify the authoring of content since the authors need not be an expert in HTML, scripting or other typical web page language constructs that would be required (e.g. see Greenberg paragraphs 0182).
 
claim 2, Soffer and Greenberg teach the method as described in claim 1 and Soffer further teaches:
wherein the template information is determined by determining the plurality of component types from one or more existing user interfaces [(e.g. see Soffer paragraphs 0030, 0129) ”The conversion engine 120 is configured to parse input declarative user interface representation 110 using parsing instructions 160 to provide input element types and/or values to the templates 140 … Control template 1120 calls mapping instructions 1130 and parsing instructions 1140 to extract control type, and certain property values from input user interface related to the control. Control template 1120 converts the control type of the respective control from the input user interface and creates output of a declarative format within the respective full view for the output user interface”].

As for dependent claim 3, Soffer and Greenberg teach the method as described in claim 2 and Soffer further teaches:
wherein the formatting is performed to imitate a style of at least one of the one or more existing user interface [(e.g. see Soffer paragraphs 0051, 0052) ”The user interface has a particular look and feel dependent upon the placement of controls, the size of controls, the overall size of the user interface, the type of controls used, the fonts used for text, and the text displayed. ].

As for dependent claim 4, Soffer and Greenberg teach the method as described in claim 1, but Soffer does not specifically teach wherein the request does not specify layout information for the set of elements to be displayed.  However, Greenberg teaches:
wherein the request does not specify layout information for the set of elements to be displayed [(e.g. see Greenberg paragraphs 0103, 0115, 0181 and Fig. 3) ”each card in a wrap has defined content that is displayed in a predefined layout … By using card templates, authoring tools and media collaboration tools, beautiful, content-rich, cards 14 may be created either by automation or by individuals with even minimal design skills and experience. As such, the author, either a person or an automated process, has the ability to easily create beautiful content-rich cards 14 that can selectively include text, images, photos, and other media similar to PDF files, but ].  Examiner notes that each card has a predefined layout.  As shown in Fig. 3, the user can provide content and request that cards be generated by the automated system which already stores the predefined layouts for the cards based on the content.
The motivation to combine is the same as that used for claim 1.

claim 5, Soffer and Greenberg teach the method as described in claim 1 and Soffer further teaches:
wherein the one or more display parameters specify formatting among multiple components [(e.g. see Soffer paragraphs 0050, 0051, 0059, 0114) ”The user interface can include layouts, controls, and properties that are displayed for consideration by a user. User interfaces can be implemented as mockups or functioning user interfaces. In a functioning user interface, a user can interact with a user interface to control an underlying system … The user interface has a particular look and feel dependent upon the placement of controls, the size of controls, the overall size of the user interface, the type of controls used, the fonts used for text, and the text displayed … the page can contain "control" elements that describe particular controls that are displayed on the page. Each control, in turn, can contain properties on a still lower level … where in one user interface technology multiple controls can be mapped to a single control in another user interface technology, or vice versa. For example, in the iRise technology, a mockup user interface content creation tool, a checkbox and the checkbox label are two different controls. But in the SAP UI5 technology, a runtime user interface technology, a checkbox and its label are one control. Therefore, when mapping a checkbox ].

As for dependent claim 6, Soffer and Greenberg teach the method as described in claim 1, but Soffer does not specifically teach wherein the grouping includes using the same component type for multiple groups of elements.  However, Greenberg teaches:
wherein the grouping includes using the same component type for multiple groups of elements [(e.g. see Greenberg paragraphs 0110, 0207 and Fig. 1 numerals 14B, 14Y, 14Z) ”With gallery cards, such as card 14.sub.B of FIG. 1, swiping allows for the scrolling through of the contents of a card 14, which are typically too voluminous to be displayed within the size of a fixed screen display, such as that provided on a mobile phone. In an illustrative example, a particular wrap package 10 may include a plurality of cards organized in a horizontal sequence … one or more selected cards 14.sub.B may be configured in the gallery format, allowing the viewer to scroll up or down by swiping through media content of the gallery … swiping up or down my result in a continuous "rolling" of the content of the gallery card. In other ].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 8, Soffer and Greenberg teach the method as described in claim 1, but Soffer does not specifically teach wherein each component type includes multiple elements.  However, Greenberg teaches:
wherein each component type includes multiple elements [(e.g. see Greenberg paragraphs 0207, 0210, 0211 and Figs. 6C-D) ”the component name 84 and component type 89 for the gallery item 116 is "Gallery Item". The content of the gallery item 116 is a set of components (subcomponents) that make up the gallery item (that is, gallery items 116, which are subcomponents of the ].  Examiner notes that the gallery component includes two exemplary elements and the trigger component includes three exemplary elements.
The motivation to combine is the same as that used for claim 1.

As for independent claim 11, Soffer and Greenberg teach a non-transitory computer-readable medium.  Claim 11 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 12, Soffer and Greenberg teach the non-transitory computer-readable medium as described in claim 11; further, claim 12 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

claim 13, Soffer and Greenberg teach the non-transitory computer-readable medium as described in claim 12; further, claim 13 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 14, Soffer and Greenberg teach the non-transitory computer-readable medium as described in claim 11; further, claim 14 discloses substantially the same limitations as claims 4 and 5.  Therefore, it is rejected with the same rational as claims 4 and 5.

As for independent claim 18, Soffer and Greenberg teach an apparatus.  Claim 18 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 19, Soffer and Greenberg teach the apparatus as described in claim 18; further, claim 19 discloses substantially the same limitations as claims 2 and 3.  Therefore, it is rejected with the same rational as claims 2 and 3.

Claims 7, 9, 10, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soffer (US 2016/0188183 A1) in view of Greenberg et al. (US 2016/0132516 A1), as applied to claim 1 above, and further in view of Agarwal et al. (US 2018/0046609 A1).

claim 7, Soffer and Greenberg teach the method as described in claim 1, but do not specifically teach further comprising training a machine learning module to perform the grouping based on user interaction.  However, in the same field of invention, Agarwal teaches:
further comprising training a machine learning module to perform the grouping based on user interaction [(e.g. see Agarwal paragraphs 0037, 0057) ”user interface template manager 218 may include machine learning component 234. Machine learning component 234 may be, for example, an active learning process, such as a support vector machine (SVM)-based active learning algorithm. User interface template manager 218 may utilize machine learning component 234 to learn overtime how to improve selection or generation of user interface templates based on multi-label classification of user interface templates using data inputs, such as types of tasks associated with user action requests … may be enhanced with template composition, where template "snippets" are composed in real time based on a user's and platform's real time context. Additionally, illustrative embodiments include a learning component that refines user interface templates over time”].
Therefore, considering the teachings of Soffer, Greenberg and Agarwal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add further comprising training a machine learning module to perform the grouping based on user interaction, as taught by Agarwal, to the teachings 

As for dependent claim 9, Soffer and Greenberg teach the method as described in claim 1, but do not specifically teach wherein the formatting is based on one or more display characteristics of a device to display the user interface.  However, Agarwal teaches:
wherein the formatting is based on one or more display characteristics of a device to display the user interface [(e.g. see Agarwal paragraph 0056) ”associate user interface templates with user interface components and user interface rules based on the current mood and current cognitive state of the user or users, along with a consideration of the content and the screen size to display the content, as well as the contextual state of the platform. The user interface template controls the layout and flow of user interface components and user interface rules corresponding to the user interface components and underlying associated resources”].
Therefore, considering the teachings of Soffer, Greenberg and Agarwal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the formatting is based on one or more display characteristics of a device to display the user interface, as taught by Agarwal, to the teachings of Soffer and Greenberg because it allows for the templates to be dynamic 

As for dependent claim 10, Soffer, Greenberg and Agarwal teach the method as described in claim 9, but Soffer and Greenberg do not specifically teach wherein the display characteristics include one or more of display size, display resolution, or display technology.  However, Agarwal teaches:
wherein the display characteristics include one or more of display size, display resolution, or display technology [(e.g. see Agarwal paragraph 0056) ”associate user interface templates with user interface components and user interface rules based on the current mood and current cognitive state of the user or users, along with a consideration of the content and the screen size to display the content, as well as the contextual state of the platform. The user interface template controls the layout and flow of user interface components and user interface rules corresponding to the user interface components and underlying associated resources”].
The motivation to combine is the same as that used for claim 9.

As for dependent claim 15, Soffer and Greenberg teach the non-transitory computer-readable medium as described in claim 11; further, claim 15 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

claim 16, Soffer and Greenberg teach the non-transitory computer-readable medium as described in claim 11; further, claim 16 discloses substantially the same limitations as claim 9.  Therefore, it is rejected with the same rational as claim 9.

As for dependent claim 17, Soffer, Greenberg and Agarwal teach the non-transitory computer-readable medium as described in claim 16; further, claim 17 discloses substantially the same limitations as claim 10.  Therefore, it is rejected with the same rational as claim 10.

As for dependent claim 20, Soffer and Greenberg teach the apparatus as described in claim 18; further, claim 20 discloses substantially the same limitations as claim 9.  Therefore, it is rejected with the same rational as claim 9.

Response to Arguments
Applicant's arguments, filed 04 March 2021, have been fully considered but they are not persuasive.

Applicant argues that [“the cited references, taken singly or in combination, do not teach or suggest that a computing system ‘determines matches between element types in the set of elements and element types specified by the component types’ or groups ‘ones of the set of elements into multiple components according to multiple ones of the component types based on the determined matches.’ … picking user interface 

Examiner respectfully disagrees.  The independent claims do not recite that a template is automatically picked/selected based on the interface element types.  The requirement in the independent claims is that the element types are matched to and grouped into corresponding component types.  Greenberg teaches determining matches between element types in the set of elements and element types specified by the component types and grouping ones of the set of elements into multiple components according to multiple ones of the component types based on the determined matches in paragraphs 0115, 0130, 0181-0186, 0207, 0210, 0211 and Figs. 6A-D of Greenberg’s disclosure [“created either by automation or by individuals with even minimal design skills and experience. As such, the author, either a person or an automated process, has the ability to easily create beautiful content-rich cards 14 that can selectively include text, images, photos, and other media … the content of a card 14 can be populated by a data processing system that automatically uploads predefined content into various defined fields of a card template … The associations between components 16 and their contained content objects 17, whether explicit in the card descriptors, or implicit and anonymous, are sometimes referred to herein as "pins" 80. When explicit, pins 80 are identified in the card descriptors 46 by a universally unique Pin ID 81, and by a symbolic pin name 82 … The symbolic name of a pin (pin name 82) or component is both Human and Machine-Readable, for example, "Headline", "Glyph", "Body", "Image", "Video", "Cul-de-sac", or any ”].  One of ordinary skill in the art, namely a software developer, would recognize that there is an automated process that creates a wrap package that selectively includes text, images and other media where an explicit “pin” can be used to match specific content to a particular component type of a template for a wrap package (e.g. associating and grouping a headline and image into a gallery component).  Thus, the combination adequately teaches applicant’s claimed limitation.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2020/0097536 A1 issued to Bedi et al. on 26 March 2020.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g. matching templates based on a provided set of objects).
U.S. PGPub 2019/0340230 A1 issued to Gall et al. on 07 November 2019.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g. template matching).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358.  The examiner can normally be reached on Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174